Citation Nr: 1411829	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2010, the Veteran withdrew his request for a video hearing before a VLJ.  Therefore, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for a VLJ hearing.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a December 2013 appellant's brief which is not contained in the paper claims file.  This record has been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The merits of the claim for service connection for bilateral hearing loss and the issue of whether new and material evidence has been received to reopen a claim of service connection for tinnitus, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed May 1999 rating decision denied the Veteran service connection for bilateral hearing loss essentially because such disability was not shown to be incurred in or aggravated by service.

2. Evidence associated with the claims file since the May 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claim for service connection for bilateral hearing loss is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time. 

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Bilateral Hearing Loss

The Veteran's original claim of service connection for bilateral hearing loss was denied in an unappealed May 1999 rating decision essentially based on a finding that there was no evidence that a bilateral hearing loss disability was incurred in or aggravated by service.  The Veteran did not submit any new and material evidence in the matter within one year, and the decision is final.  38 C.F.R. § 3.156(b). 

After review of the record, the Board finds that new and material evidence has been received.  The evidence previously considered included the Veteran's service treatment records, which were silent for any incident involving acoustic trauma.  The evidence added to the record since May 1999 includes in particular, a copy of a March 1968 letter that the Veteran mailed home while in Vietnam describing a mortar round incident that caused his alleged hearing loss.  Presuming the authenticity of the letter, the Board finds that this document clearly raises a reasonable possibility of substantiating the claim.  

As service connection for bilateral hearing loss was previously denied based on a finding that such disability was not shown to have incurred in or been aggravated by service, for evidence to be new and material, it must relate to that unestablished fact.

As the evidence received since the May 1999 rating decision includes a copy of a March 1968 letter written by the Veteran detailing an incident of acoustic trauma that caused the Veteran's alleged hearing loss, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for bilateral hearing loss must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

REMAND

Regarding de novo review of the issue of service connection for bilateral hearing loss disability, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim. See 38 C.F.R. § 3.159.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's STRs are silent for any complaints, treatment, findings, or diagnosis of bilateral hearing loss.  There is also no evidence that the Veteran sustained any acoustic trauma.  However, the evidence of record (the copy of the March 1968 letter) indicates that the Veteran sustained acoustic trauma in service.  He asserts that his hearing loss is a result of such military noise trauma from the mortar round and explosions during that incident.  The Board finds that this evidence meets the low threshold requirement outlined in McLendon, and a VA audiological evaluation is necessary to determine the nature and likely etiology of the any current hearing loss disability.

Finally, the most recent VA treatment records associated with the Veteran's claims file are dated in February 2010.  Any records of VA treatment for the disability at issue constitute pertinent evidence.  As they are constructively of record, any outstanding VA treatment records must be obtained.

Concerning the claim to reopen for service connection for tinnitus, the claim was denied by means of an August 2012 rating decision.  In May 2013, the Veteran submitted a notice of disagreement (NOD) concerning the denial.  However, the RO did not promulgate a statement of the case in response to the Veteran's May 2013 NOD.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104.

2. The RO should secure for the record updated records of any VA evaluations or treatment the Veteran has received for the disabilities at issue since February 2010.

3. The RO should then arrange for the Veteran to be examined by an audiologist (to include audiometric studies) to determine the presence and likely etiology of any bilateral hearing loss disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his STRs, lay statements of record, and the medical evidence already of record. Based on a review of the record and examination of the Veteran, the examiner should respond to the questions below.

(a) Does the Veteran have a hearing loss disability in each ear by VA standards?  If not, the examiner should comment on the significance of the January 1969 Beltone audiogram and the July 2009 audiological evaluation which appear to show a hearing loss disability.

(b) What is the most likely etiology for any hearing loss disability found.  Specifically, is it at least as likely as not (50 percent or better probability) that such disability is related the Veteran's military service/was caused by noise trauma therein.

The examiner must explain the rationale for all opinions.

4. Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


